Case 0:21-cv-61431-AHS Document 1 Entered on FLSD Docket 07/14/2021 Page 1 of 4




                         N THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION
                                     CASE NO. 0:21-cv-61431

  ANTONIO CUEVAS,

                        Plaintiff,

  v.

  EXPERIAN INFORMATION SOLUTIONS, INC.,
  EQUIFAX INFORMATION SERVICES, LLC,
  and TRANS UNION, LLC,

                       Defendant.
                                                          /

               DEFENDANT TRANS UNION LLC’S NOTICE OF REMOVAL

        COMES NOW, Trans Union LLC (“Trans Union”), one of the Defendants herein, and files

 this Notice of Removal pursuant to 28 U.S.C. § 1446 and in support thereof would respectfully

 show the Court as follows:

                               A.    PROCEDURAL BACKGROUND

        1.      On or about June 8, 2021, Plaintiff Antonio Cuevas (“Plaintiff”) filed the Complaint

 in this action in the County Court of the Seventeenth Judicial Circuit in and for Broward County,

 Florida, Case No. COCE-21-030231 (“State Court Action”) alleging violations of the Fair Credit

 Reporting Act, 15 U.S.C. § 1681, et seq. against Defendants Trans Union, Experian Information

 Solutions, Inc. (“Experian”), and Equifax Information Services, LLC (“Equifax”) (collectively,

 the “Defendants”). Plaintiff demanded a trial by jury.

        2.      The time period for filing a responsive pleading in the State Court Action has not

 expired as of the filing of this Notice of Removal. No orders have been entered in the State Court

 Action as of the filing of this Notice of Removal.



                                                                                                  1
Case 0:21-cv-61431-AHS Document 1 Entered on FLSD Docket 07/14/2021 Page 2 of 4




        3.      Trans Union was served with Plaintiff’s Complaint on June 25, 2021. This Notice

 of Removal is being filed within the thirty (30) day time period required by 28 U.S.C. § 1446(b).

                               B.      GROUNDS FOR REMOVAL

        4.      The present suit is an action over which the United States District Court for the

 Southern District of Florida, Ft. Lauderdale Division has original jurisdiction pursuant to 28 U.S.C.

 § 1331, as it is a civil action founded on a claim or right arising under the laws of the United States

 and may be removed to this Court by Defendants pursuant to the provisions of 28 U.S.C. § 1446(b).

 Removal is thus proper because Plaintiff’s claims present a federal question. 28 U.S.C. §§ 1331

 and 1441(a). In the Complaint, Plaintiff seeks damages for Defendants’ alleged violations of the

 Federal Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. Moreover, any claims based on state

 law may be adjudicated by this Court pursuant to 28 U.S.C. § 1367.

              C.      COMPLIANCE WITH PROCEDURAL REQUIREMENTS

        5.      Pursuant to 28 U.S.C. § 1446(b), this Notice is being filed with this Court within

 thirty (30) days after the Defendant Trans Union LLC received a copy of Plaintiff’s initial pleading

 setting forth the claims for relief upon which Plaintiff’s action is based.

        6.      Pursuant to 28 U.S.C. § 1441(a), venue of the removal action is proper in the United

 States District Court for the Southern District of Florida, Ft. Lauderdale Division because it is in

 the district and division embracing the place where the state court action is pending.

        7.      Promptly after the filing of this Notice of Removal, Trans Union shall give written

 notice of the removal to the Plaintiff and will file a copy of this Notice of Removal with the Clerk

 of the County Court in and for Broward County, Florida, as required by 28 U.S.C. § 1446(d).

        8.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, orders, served

 upon the Defendant Trans Union LLC are attached hereto as Exhibit A.

        9.      Trial has not commenced in the County Court in and for Broward County, Florida.

                                                                                                      2
Case 0:21-cv-61431-AHS Document 1 Entered on FLSD Docket 07/14/2021 Page 3 of 4




        10.     All Defendants that have been served upon the date filing of this Notice of Removal

 consent to the removal of this case. Joinders in the Removal from Experian and Equifax are

 attached hereto as Exhibit B.

        WHEREFORE, Defendant Trans Union LLC respectfully prays that the action be removed

 to this Court and that this Court assume full jurisdiction as if it had been originally filed here.

                                                Respectfully submitted,

                                                /s/ Charlotte Long
                                                Charlotte Long
                                                Florida Bar No. 0112517
                                                QUILLING, SELANDER, LOWNDS,
                                                WINSLETT & MOSER, P.C.
                                                6900 N. Dallas Parkway, Suite 800
                                                Plano, Texas 75024
                                                Telephone: (214) 560-5461
                                                Facsimile: (214) 871-2111
                                                clong@qslwm.com
                                                Counsel for Trans Union LLC




                                                                                                       3
Case 0:21-cv-61431-AHS Document 1 Entered on FLSD Docket 07/14/2021 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 14th day of July 2021, the foregoing document is being served

 this day on all counsel of record identified on the below Service List via transmission of Notices

 of Electronic Filing generated by CM/ECF.

  Jibrael S. Hiniji                                         Ephraim David Abreu
  jibrael@jibraellaw.com                                    eabreu@jonesday.com
  The Law Offices of Jibrael S. Hindi                       Jones Day
  110 SE 6fh 5treet, Suite 1744                             600 Brickell Avenue, Suite 3300
  Fort Lauderdale, FL 33301                                 Miami, FL 33131
  (954) 907-1l36                                            (305) 714-9700
  (855) 529-9540 Fax                                        (305) 714-9799 Fax
  Counsel for Plaintiff                                     Counsel for Experian
                                                            Information Solutions, Inc.

  Alexander Meier
  ameier@seyfarth.com
  Seyfarth Shaw LLP
  1075 Peachtree Street, N.E.
  Suite 2500
  Atlanta, GA 30309-3958
  (404) 885-1500
  (404) 892-7056 Fax
  Counsel for Equifax
  Information Services LLC


                                              /s/ Charlotte Long
                                              Charlotte Long




                                                                                                 4
